Title: To George Washington from Catharine Littlefield Greene Miller, 29 March 1781
From: Miller, Catharine Littlefield Greene
To: Washington, George


                  
                     Dear Genl
                     Coventry March 29th 1781
                     
                  
                  It would be in vain for me to attempt the discription of My Mortification and disappointment at Not seeing your Excellency while I you honourd this state by a visit, the same honour I vainly expected (and I need not add impatiently) untill your very obligeing letter came to hand, which however, was not untill the next day after you left Providence, at which Place I intended at all events to have seen your excellency, had not Major Blodgets letter diverted me from it, by the most flattering prospects of your visiting Coventry, which some unlucky (for me) or rather spiteful War prevented—however one consolation was left me, that of having a large Company of ladies waiting two days at my house with the Greatest Anxiety to see Your Excellency And nothing but their own disappointment prevented their laughing harkly at me for Mine, be pleased dear Sir to accept my Most Grateful thanks for your letter, and all your Goodness to me—Miss Vernon wrote me your Excellency told her, you thought it not prudend for me to go to the Southward yet this advice which lays me under new obligations I shall follow with pleasure—and will not under take my Jorney untill yor Excellncy pleases to give me permition.
                  permit me to add my Most respectful Compliments to Mrs Washington, and be assured that none of your Excellencys Goodness is lost upon your Most obliged obedient and very Humble Servent
                  
                     Caty Greene
                  
               